Citation Nr: 0829269	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  04-38 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from August 1947 to 
September 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In June 2008, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  A chronic low back disorder, including arthritis, was not 
manifested during service or for many years thereafter.  

2.  The veteran's current low back disorder is not the result 
of disease or injury during his active service.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active military service and arthritis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to provide notification to a claimant regarding 
establishing entitlement to benefits, and a duty to assist 
with the development of evidence. Initially, the Board finds 
that the content requirements of a duty to assist notice have 
been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  A letter from the RO dated in July 2003 provided 
the veteran with an explanation of the type of evidence 
necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The initial duty-to-assist letter was provided before the 
adjudication of his claim.  The notice as to ratings and 
effective dates required by the United States Court of 
Veterans Appeals (Court) in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) was sent to the veteran in May 2008.  
The veteran was not prejudiced by this late notice because 
the claim is being denied and neither a rating or effective 
date will be assigned.  Thus, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  Therefore, the Board may decide the 
appeal without a remand for further notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records could not be found and are 
presumed to have been destroyed in a fire at the records 
center.  The veteran was notified of the lack of records.  
His available post-service treatment records have been 
obtained.  The veteran has had a hearing.  There is no 
documentation of injury in service, so a medical examination 
and opinion are not needed.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  In March 2005, the veteran responded that 
he did not have any additional evidence to submit.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Discussion of Service Connection 

The veteran contends that his current low back disorder is 
the result of an injury in service.  

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007); see also Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The service medical records were not found and are presumed 
to have been destroyed in a fire that ravaged to records 
center in 1973.  The Board is aware that this loss creates a 
heighten duty to explain the Board's decision.  However, we 
cannot assume what the records might document.  

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  In this case, there is no documentation of arthritis 
until many years after service.  

The earliest medical evidence of record comes from the 
veteran's private physician, R. S. F., D.O., and covers a 
period from June 1994 to November 2003.  In September and 
December 1994, and November 1995, there were notations as to 
degenerative disc disease, without further comment.  In 
November 2000, the veteran was noted to be complaining of 
some low back pain which he had chronically for many years.  
In November 2003, private X-ray studies were read as showing 
disc degenerative changes and facet joint degenerative 
changes.  The vertebral bodies had normal height and 
alignment.  In November 2004, Dr. R. S. F. wrote that the 
veteran had moderate to severe degenerative disc disease 
leading to low back pain.  It was the doctor's opinion that 
the veteran's current pain was associated with injuries in 
1948.  Due to chronicity of pain that would be the most 
likely source of his current malady.  

In his claim, an August 2003 statement, other statements of 
record, and his June 2008 sworn hearing testimony, the 
veteran provided information to the effect that he injured 
his back in service when working with a crew of others to 
move a crate containing a 500 pound bomb.  He did not receive 
medical treatment at the time, but treated it with pain 
medication.  During the remainder of his service, he 
reportedly continued to work handling munitions.  He 
testified that he continued to experience back pain and was 
treated with pain medication and taping.  He further 
testified that, following service, he continued to have back 
pain and was treated with medication and taping.  The 
treating physicians were reportedly deceased.  He had also 
worked as a police officer and owner of a janitorial firm.  

Lay witness statements were received in conjunction with the 
June 2008 hearing.  In a letter dated in April 2006, C. W. O. 
reported knowing the veteran for 34 years and many times he 
was bedridden and unable to move due to his back.  She 
understood from friends and family that he was hurt in 
service.  Also, in April 2006, R. C. D. wrote that he had 
known the veteran for many years and believed he had injured 
his back in service.  In a May 2008 statement, C. J. D. 
reported that he had known the veteran for several years and 
he consistently and constantly suffered from back problems.  
The veteran said that he had back problems since service.  

Conclusion

The medical and lay witness statements supporting the 
veteran's claim are clearly based on historical information 
provided by the veteran and not on any independent knowledge 
of the witnesses.  In other cases where doctors made 
diagnoses many years after service based on the history 
provided by the claimant, it was held that their findings 
could be no better than the claim.  See Swann v. Brown, 5 
Vet. App. 229 (1993); Coghill v. Brown, 8 Vet. App. 342 
(1995).  

The veteran has provided sworn testimony and certified 
statements to the effect that he injured his back in service.  
He has also given competent evidence of post service back 
aches.  However, while he is competent to report episodes of 
back pain, he does not have the medical expertise to 
determine their etiology or to link them to the injury in 
service or to each other.  It is natural for memory to link 
salient episodes of back pain, but this does not actually 
mean that they are medically related.  Thus, while the 
veteran's testimony is competent, and the Board has no doubt 
that he believes in the validity of his claim, these 
recollections are not persuasive.  

Over 40 years passed between the veteran's active service and 
the earliest documentation of back symptoms.  During that 
time, by his testimony, he worked as a police officer and 
owner of a janitorial service.  It is doubtful that he would 
have been hired as a police officer if he had significant 
back symptomatology and both occupations offer opportunities 
for intercurrent injury.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
evidence of a prolonged period without documented medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Thus, the Board finds that the passage of many years since 
service, without medical documentation of back symptoms, is 
the preponderating evidentiary factor in this case and it 
outweighs the veteran's recollection as well as lay and 
medical statements based on that memory.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  




ORDER

Service connection for a low back disorder is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


